        Case 1:21-cv-00273-TBM-RPM Document 1 Filed 08/19/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

CLINTON BALL JR., as Administratrix of,
and Personal Representative on Behalf of the
Wrongful Death Beneficiaries of the Estate of
NIJA BONHOMME, Deceased

Versus                                                             1:21cv273 TBM-RPM
                                                CIVIL ACTION NO.:_____________________

MANAGEMENT & TRAINING CORPORATION
and JOHN AND JANE DOES 1-100

                                            COMPLAINT

                                         Jury Trial Demanded

   1.        This Complaint is brought by CLINTON BALL JR. (hereinafter, “Plaintiff),

         Individually and as Personal Representative on behalf of the wrongful death beneficiaries

         of NIJA BONHOMME (hereinafter, “Decedent”), by and through undersigned counsel,

         against Management & Training Corporation (hereinafter, “Defendant”) and John and

         Jane Does 1-100.

                                  JURISDICTION AND VENUE

   2.        This jurisdiction of this Court is invoked pursuant to 28 U.S.C § § 1331, 1332 and

         1343, as well as 42 U.S.C § 1983. Subject matter jurisdiction is also appropriate in

         federal court since a federal question is raised pursuant to the 8th and 14th Amendments to

         the United States Constitution, and as a Plaintiff and Defendant are citizens of different

         states and the amount in controversy exceeds $75,000.00. The Court also had pendent

         jurisdiction over the Plaintiff’s State cause of action.

   3.        Venue is appropriate in this Court under § 1391(b) and § 1392, the administrator

         bringing the lawsuit lives in Pearl River County, MS, and the Estate was opened in Pearl
     Case 1:21-cv-00273-TBM-RPM Document 1 Filed 08/19/21 Page 2 of 9




     River County, which is located within the Southern District of the United States District

     Court, Southern Division.

                                          PARTIES

4.      Plaintiff, Clinton Ball Jr., is an adult resident citizen of Pearl River County,

     Mississippi. His address is 1202 Roosevelt Street Picayune, Mississippi 39466. Plaintiff,

     the father of the Decedent, brings this action individually and on behalf of the surviving

     heirs/wrongful death beneficiaries of Decedent: a minor ALC DOB: 2/27/15, his natural

     daughter, and a minor AC DOB: 11/29/16, his natural son.

5.       Decedent was, at all times material to this Complaint, an adult incarcerated at the

     Wilkinson County Correctional Facility (hereinafter, “WCCF”), located in Woodville,

     Wilkinson County, Mississippi. Substantial acts, omissions, and events that caused the

     Decedent’s death took place in Wilkinson County, Mississippi. At the time of the

     incident which gives rise to this Complaint, Decedent was a 24-year-old citizen of the

     State of Mississippi, and a prisoner incarcerated at WCCF. Plaintiff, as Personal

     Representative, brings this action pursuant to Miss. Code Ann. § 11-7-13 (1972), the

     Wrongful Death Statute.

6.       Defendant, Management & Training Corporation (hereinafter, “MTC), a national for-

     profit prison operator incorporated and existing in the State of Utah, is under contract

     with the Mississippi Department of Corrections, (“MDOC”) for the management and

     oversight of the prison’s daily operations, under which it has the responsibility for

     providing humane care and treatment consistent with all constitutional and ACA

     standards. MTC’s 5,545 employee Corrections division operates twenty-two (22)

     correctional facilities throughout the United States, having seventeen (17) contracts with
     Case 1:21-cv-00273-TBM-RPM Document 1 Filed 08/19/21 Page 3 of 9




     state correctional departments and seven (7) with federal correctional agencies. MTC is a

     Delaware Corporation with its principal place of business located at 500 North

     Marketplace Drive, Centerville, Utah 84014, and is subject to the in personam

     jurisdiction of the Court by service of process upon its appointed registered agent, CT

     Corporation System, located at 645 Lakeland East Drive, Suite 101, Flowood, Rankin

     County, Mississippi 39232.

7.       Plaintiff is ignorant as to the identities of Defendant John and Jane Does 1-100

     (hereinafter, “Doe Defendants”) who are unknown officers, employees, agents, and/or

     servants of MTC. Plaintiff will amend this Complaint to allege their true names and

     allege that each of the fictitiously named Doe Defendants are responsible in some manner

     for the occurrences herein alleged, and that Decedent’s damages, as alleged herein, were

     proximately caused by their conduct. Plaintiff, upon information and belief, asserts that

     the Doe Defendants were the officers, agents, servants, and employees of the Defendants

     herein, and were at all times acting under the color of law with the permission and

     consent of Defendant within the course and scope of their employment.

                                          FACTS

8.       On or about August 20, 2018, Decedent was strangled to death by an unknown

     inmate at WCCF. He was also brutally beaten, strangled and murdered.

9.       Decedent was injured at MTC’s facility in Meridian, and he Pro Se filed his own

     Complaint against them. (See Exhibit “A”). He was then transferred to MTC’s facility in

     Wilkinson County, which was perhaps the most dangerous place in Mississippi. While

     there, he was threatened by gang members, and he sought help from the facility. Help

     was not provided. In fact, the gangs were more in charge of the facility than the
      Case 1:21-cv-00273-TBM-RPM Document 1 Filed 08/19/21 Page 4 of 9




      employees of MTC. MTC recognized this fact, and so described this serious problem as

      documented in its own internal memorandum. MTC failed to act upon the danger to

      Bonhomme, and in fact, for several weeks prior to his murder, Decedent was not in his

      assigned cell. Decedent’s family also called the Defendant countless times to plead for

      help; however, nothing was done. He was at the mercy of the gangs with absolutely no

      protection from the people sworn to protect him.

                                1983 CAUSES OF ACTION

10.       Plaintiff incorporates all allegations set forth in Paragraphs 1 through 9 hereinabove.

11.       The Defendant’s employees knew or should have known that the gangs posed a

      threat to the Decedent on August 20, 2018. MTC officials knew that Decedent was in

      danger of the gangs, because he reached out for help on multiple occasions, and finally

      filing his own lawsuit for the lack of protection he was getting from the guards and

      correctional officers.

         a. Cruel and unusual punishment under the Eighth and Fourteenth Amendments;

         b. Decedent’s right not to be deprived of liberty without the due process of law;

         c. Decedent’s right to be safe and protected from injuries while in Defendant’s

             custody; and

         d. Decedent’s right to be protected by the correctional officers while under their

             control.

12.       Doe Defendant’s actions clearly were not objectively reasonable. At all times, the

      Doe Defendants were acting under the color of state law.
      Case 1:21-cv-00273-TBM-RPM Document 1 Filed 08/19/21 Page 5 of 9




13.       As a direct and foreseeable result of the Doe Defendant’s actions, Plaintiff suffered

      damage including, but not limited to, physical injuries, emotional distress, mental

      anguish, as well as pain, suffering and death.

14.       Defendant MTC, by and through Doe Defendant’s in their individual and official

      capacities, established customs, policies and procedures which directly and proximately

      caused the deprivation of the Decedent’s constitutional rights as alleged herein.

      Defendants were deliberately indifferent to the safety of the Decedent and other WCCF

      inmates. These policies created unconstitutional conditions of confinement.

15.       Such unwritten policies, customs and practices include but are not limited to the

      following:

         a. inadequate and improper training, hiring, supervision and discipline of WCCF

             officers;

         b. failing to institute proper gang management policies and procedures;

         c. failing to prevent and/or investigate threats of violence made against inmates by

             other inmates which are reported to WCCF officials;

         d. failing to establish policies and procedures to limit the flow of illegal contraband

             into the facility, including but not limited to drugs, weapons, and cell phones, all

             of which contributed to the atmosphere of violence at WCCF;

         e. failure to make proper rounds/cell checks within the established guidelines to

             ensure inmates’ safety; and

         f. improper classification of inmates
      Case 1:21-cv-00273-TBM-RPM Document 1 Filed 08/19/21 Page 6 of 9




                             EPISODIC ACTS OR OMISSION

16.        Plaintiff incorporates all allegations set forth in Paragraphs 1 through 15

      hereinabove.


17.        The Due Process Clause of the Eighth Amendment requires the Defendant to provide

      convicted inmates with basic human needs including protection from harm, during their

      confinement. The Defendant and Doe Defendants had subjective knowledge of the

      substantial and serious threat that Bonhomme’s life had been threatened in the substantial

      and serious threat that Bonhomme’s life had been threatened in the event he chose not to

      act upon the gang’s mandate, yet the Defendants nevertheless disregarded the risk of

      violence to anyone by responding to it with deliberate indifference. Specifically, MTC

      allowed the Decedent to be beaten, strangled, and murdered. Decedent was a vulnerable

      special needs inmate. The Defendants and their employees clearly breached this duty and

      as a result, the Decedent was killed.

18.        Defendants’ failure to properly investigate and respond to the warning provided by

      Bonhomme directly caused Bonhomme’s death. In doing so, Defendants violated clearly

      established constitutional rights, including but not limited to:

      a.      Cruel and unusual punishment under the Eight and Fourteenth Amendments.

      b.      Decedent’s right not to be deprived of liberty without due process of law; and

      c.      Decedent’s right to be safe and protected from injury while in Defendants’

      custody

19.        By their failure to provide the Decedent with safe harbor while under their

      confinement, Defendants’ actions deprived him of the rights secured for him by the

      United States Constitution under the Eighth and Fourteenth Amendments and federal law.
      Case 1:21-cv-00273-TBM-RPM Document 1 Filed 08/19/21 Page 7 of 9




20.       As a direct and foreseeable result of Defendants’ actions, Plaintiff has suffered

      damages including, but not limited to, emotional distress, mental anguish, as well as pain

      and suffering, and death.

                            NEGLIGENCE/GROSS NEGLIGENCE

21.       Plaintiff incorporates all allegations set forth in Paragraphs 1 through 20

      hereinabove.

22.       At all times relevant herein, Defendants and Doe Defendants, as their employees, had

      a duty to exercise ordinary care for the inmates at EMCF, including the Decedent.

      Defendants and Doe Defendants breached that duty, by failing to use the ordinary care

      that a reasonable person would use to avoid a prevent injury to others, i.e. in the case sub

      judice, by failing to act appropriately based upon the prior awareness of Bonhomme’s

      propensity to harm other inmates(s) per advisement to officials by the Bonhomme and his

      family of the threats levied against him – the failure of which led directly to the

      incontrovertible permanent damage sustained by the Plaintiff. This breach was so

      egregious as to amount to gross negligence.

23.       Defendants and its employees were also negligent by failing to monitor Decedent’s

      cell on a routine basis. Had MTC’s employees performed routine head counts they would

      have discovered Decedent in enough time to render medical assistance to him.

                       NEGLIGENT HIRING AND SUPERVISION

24.       Plaintiff incorporates all allegations set forth in Paragraphs 1 through 23 hereinabove.

25.       Plaintiff alleges Defendant MTC negligently hired, supervised, and retained its

      employees and agents, inter alia, by 1) failing to properly care and ensure the Decedent’s

      health, safety and well-being while incarcerated at WCCF; 2) failing to properly train,
      Case 1:21-cv-00273-TBM-RPM Document 1 Filed 08/19/21 Page 8 of 9




      supervise, discipline, retain, hire and/or discharge its employees, agents, and/or

      representatives; and 3) was otherwise negligent in its care and treatment of the Decedent,

      and as a direct and proximate result, the Plaintiff sustained the harms alleged herein.

                 RESPONDEAT SUPERIOR/VICARIOUS LIABILITY

26.       Plaintiff incorporates all allegations set forth in Paragraphs 1 through 26

      hereinabove.

27.       Defendant and Doe Defendants acted with negligence, gross negligence, and/or

      intentionally by allowing or failing to prevent Decedent’s death. At all times relevant,

      each Defendant owed a duty to the Decedent to ensure his health, safety and well-being,

      and the Defendant’s breached this duty. The actions and inactions of Defendant and/or

      Doe Defendants led directly to the death of Mr. Bonhomme. MTC, as Doe Defendant’s

      employers, are liable for their actions which were undertaken during the course and scope

      of their employment.

                                   PUNITIVE DAMAGES

28.       The Plaintiff incorporates all allegations set forth in Paragraphs 1 through 27

      hereinabove.

29.       MTC and Doe Defendants, in their individual capacities, acted in complete disregard

      for the safety of the Decedent by acting in a negligent and/or grossly negligent manner as

      previously described herein. The actions of these Defendants warrant punitive damages.

30.       The Defendants’ actions in their individual capacities exhibited gross negligence and

      direct disregard of the safety of the Decedent. Punitive damages should be awarded against

      the Defendants. Defendants’ tortious actions caused the wrongful death of the Decedent,

      and therefore, Plaintiff’s emotional distress and mental anguish.
       Case 1:21-cv-00273-TBM-RPM Document 1 Filed 08/19/21 Page 9 of 9




                                     PRAYER FOR RELIEF

       WHEREFORE PREMISES CONSIDERED, the Plaintiff requests that upon a jury trial of

this cause, the Court will award all relief due Plaintiff as set forth herein, including but not

limited to the following:

       A.       Compensatory damages of, from and against the Defendants, each and severally,

            in an amount exceeding $75,000.00, but ultimately to be determined by this Court.

            Please note that asking a family member to place a value upon the life of a loved one

            who was needlessly and inexcusably allowed to be beaten, strangled and murdered is

            close to impossible, but easily could be many millions of dollars

       B.       Punitive damages of, from and against the Defendants, in an amount to be

            determined by this Court;

       C.      Reasonable attorney’s fees and all costs of this Court;

       D.      Pre and post judgment interest; and

       E.      Such other general and special relief as appears reasonable and just in this cause.

       RESPECTFULLY SUBMITTED, THIS the 19th day of August 2021.



                                                       CLINTON BALL JR., PLAINTIFF

                                               BY:_/s/ Michael W. Crosby____
                                                      MICHAEL W. CROSBY
                                                      See also Client’s Affidavit
                                                      Attached hereto

OF COUNSEL:
Michael W. Crosby, Esq (MSB No. 07888)
Attorney at Law
2111 25th Avenue
Gulfport, MS 39501
Tel: (228) 865-0313
Fax: (228) 865-0337
michaelwcrosby@bellsouth.net
